Citation Nr: 1417847	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to March 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which respectively granted and continued a 70 percent rating for PTSD, effective June 22, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This issue was remanded by the Board for further development in July 2012, February 2013, and December 2013.  The matter again is before the Board.

As discussed in the Board's February 2013 remand, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veteran's Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition, the Board has considered the Veteran's records included in his Virtual VA electronic claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as anxiety, depression, nightmares, intrusive memories, avoidance behavior, sleep impairment, concentration problems, hypervigilance, diminished interest, disorientation to time and somewhat as to place, problems with personal hygiene, memory loss, and feelings of detachment, all resulting in deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating greater than 70 percent for PTSD have not been met or approximated at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, the Board notes that multiple requests for records have been sent to the St. Lucie County PTSD Team without response.  The Veteran has been notified as to the inability to obtain these records by way of an August 2012 letter in accordance with 38 C.F.R. § 3.159(e) (2013).  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  As such, the Board finds that the evidence of record is sufficient to appropriately rate the Veteran's disability.

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The RO/AMC provided the Veteran VA examinations in July 2009, August 2012, and January 2014.  The VA examination reports are thorough and supported by treatment records, unless otherwise indicated.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's psychiatric disabilities.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In reaching the above conclusion, the Board has considered the March 2014 argument of the Veteran's representative that the January 2014 VA examination report was inadequate because it did not include a GAF score.  As will be discussed below, a VA treatment record from the day prior to the January 2014 VA examination included a GAF score for the Veteran.  Moreover, the GAF score assigned in a case, like an examiner's assessment of the severity of the condition, is not dispositive of the evaluation issue.  See 38 C.F.R. § 4.126(a) (2013).  Finally, the Board observes that the January 2014 VA examination report discussed the Veteran's symptoms as necessary to rate the disability on appeal.  As such, the Board finds the January 2014 VA examination report adequate for rating purposes.

Based on the requests for private treatment records, the association of VA treatment records, the provision of August 2012 and January 2014 VA examinations, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As discussed above, a July 2009 rating decision granted an increased rating to 70 percent, effective the date of the claim for increase.  The Veteran asserts the rating does not accurately depict the severity of his current condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100
 
38 C.F.R. § 4.130, DC 9411 (2013). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

After filing his claim for increased rating, the Veteran was afforded a VA examination in July 2009.  The examiner noted review of the claims file and medical records.  The Veteran was married, but did not sleep in the same bed as his wife due to his restless sleeping habits.  He had occasional contact with his adult children and denied that his service-connected psychological symptoms affected his relationship with them.  He denied having many friends and indicated that he was isolative and withdrawn.  His leisure pursuits included gardening, but there was a decrease in pleasurable activities.  On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was clear and coherent, with constricted affect and depressed mood.  The Veteran was easily distractible and had a short attention span.  He was oriented to person and place, but not to time.  Thought processes included a paucity of ideas and there were ruminations in his thought content.  There was no evidence of delusions or hallucinations.  His behavior was appropriate and no obsessive / ritualistic behavior patterns were observed.  There was evidence of passive suicidal ideation without plan over one month previously, but no current ideation, plan, or intent.  Impulse control was good and the psychiatric symptoms caused no more than slight problems with activities of daily living.  Memory was mildly impaired.  He experienced recurrent and intrusive distressing recollections of in-service events.  There was evidence of avoidance behavior and hyperarousal.  There also were sleep problems, exaggerated startle response, intrusive thoughts, and poor concentration.  The symptoms were considered severe.  The examiner diagnosed PTSD and depressive disorder not otherwise specified and assigned a GAF score of 49.  His problems moderately to severely affected his ability to function effectively in social and interpersonal situations.

In July 2009 statements, the Veteran's wife and brother-in-law discussed the Veteran's suicidal ideation and troubles with personal hygiene.  In his February 2010 notice of disagreement, the Veteran reported suicidal ideation and memory problems.

In December 2010, the Veteran had a GAF score of 49 and was diagnosed with PTSD, dysthymic disorder, and a history of anxiety disorder.  The Veteran complained of symptoms that included: hyperarousal, re-experiencing symptoms, and avoidance / numbing symptoms.  

In a June 2012 statement, the Veteran's wife described how the Veteran would go "over & over" in his mind certain things "like a place we are going to go to - where is it - have we been there before - what time - how long will we be there and he just keeps asking the same thing over & over."  She felt this was an example of gross impairment in thought processes and communication.  As to personal hygiene, she had to remind the Veteran to change his clothes and take a bath or he would go days without performing either activity.  He also had disorientation to time and place.  He would forget the names and faces of people the couple knew but had not seen in some time.  In a July 2012 statement, the Veteran indicated that he did not socialize with anyone and did not have any friends because they were all dead, although sometimes he would forget and think they were still alive.  He also discussed hallucinations involving concentration camp victims.  In a statement received in August 2012, the Veteran's wife described multiple examples of what she considered inappropriate behavior, including wanting to move to the Everglades to catch snakes and alligators, buying brass knuckles in case of a need to defend himself or his wife, and asking her to find recipes and news stories from his military service during World War II.  She also indicated that the Veteran did not have any friends and did not like his wife's friends.  The Veteran's brother-in-law also submitted a letter describing the Veteran's actions and symptoms.

The Veteran was afforded a VA examination in August 2012.  The examiner indicated that it was not possible to differentiate what symptoms were attributable to each psychiatric diagnosis, including PTSD and depressive disorder not otherwise specified.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  During the examination, the Veteran's wife provided letters indicating that his symptoms included isolation, obsession with the war, a belief that he was young and a desire to hunt alligators and snakes in the Everglades, nightmares, memory problems, road rage, absence of a social life, and threatening violence to himself and others.  The Veteran reported a good relationship with his wife and a supportive relationship with his brother-in-law.  On examination, the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, short- and long-term memory impairment, difficulty adapting to stressful circumstances, and suicidal ideation.  The Veteran only reported these symptoms on prompting from the examiner and had trouble detailing examples of specific problems related to the general symptoms.  His sole spontaneously reported symptom was "delusions" of thinking that a friend who was killed in World War II was still alive.  The assigned GAF score was 50.

In September 2012, the Veteran denied suicidal or homicidal ideation, plan, or intent.  In another September 2012 treatment record, the Veteran indicated that his PTSD symptoms were tolerable with medication.  He reported depression, anxiety, sleep problems, lack of interest, poor appetite, low energy, and poor concentration.  He denied any suicidal ideation, intentions, or plans.  The Veteran also denied hallucinations and delusions.  He complained of short-term memory problems.  The diagnoses included chronic PTSD, recurrent mild to moderate major depressive disorder, anxiety disorder not otherwise specified, impulse control disorder, and dementia.  The provider assigned a GAF score of 55.

In April 2013, the Veteran reported some intrusive thoughts, nightmares, flashbacks, depression, anxiety, short-term memory problems, and concentration and attention problems.  On examination, the Veteran was casually groomed and dressed, with cooperative behavior, good eye contact, fully oriented, fair concentration and attention, and logical, coherent, and comprehensible thought processes.  The diagnoses included chronic PTSD, recurrent mild to moderate major depressive disorder, anxiety disorder not otherwise specified, impulse control disorder, and dementia.  The treatment provider assigned a GAF score of 55.  Examination in September 2013 was similar.  

In October 2013 and January 2014, the Veteran reported sleep and appetite problems, along with nightmares and flashbacks.  At times, he also experienced depression, anxiety, lack of interest, low energy, and poor concentration.  He denied any suicidal ideations, intentions, plans, or past suicide attempts.  The Veteran also described short term memory problems.  He lived with his wife and spent his time watching television.  On examination, the Veteran was casually groomed and dressed, with cooperative behavior, good eye contact, fully oriented, fair concentration and attention, and logical, coherent, and comprehensible thought processes.  The diagnoses included chronic PTSD, recurrent mild to moderate major depressive disorder, anxiety disorder not otherwise specified, impulse control disorder, and dementia.  The provider assigned a GAF score of 45 in October 2013 and 55 in January 2014.

The day following the January 2014 treatment visit, the Veteran was afforded a VA examination.  The examiner noted diagnoses of PTSD and an unspecified neurocognitive disorder.  It was impossible to distinguish which symptoms were attributable to each diagnosis.  The examiner concluded that the most accurate reflection of the Veteran's level of occupational and social impairment due to his mental diagnoses was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner noted review of the Veteran's paper and electronic claims file.  The Veteran was found to be a poor historian, but discussed his enjoyment of sitting in the sun and watching television.  He reported having a couple friends and having been retired as a boat canvas craftsman.  He felt that he had been successful in his career, but did have some negative social interactions with clients.  The Veteran was receiving ongoing treatment at VA.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, suicidal ideation, and neglect of personal appearance and hygiene.  The Veteran was not oriented to time, was marginally oriented as to place, and was full oriented as to person.  He had congruent affect, normal speech rhythm and content, maintained focus, and responded appropriately to questions.  There was no evidence of a formal thought disorder.  The Veteran also described occasional passive suicidal ideation with no plan or intent.  He had experienced a loss of interest and pleasure in daily activities.  He was not capable of managing his financial affairs.  

The Board concludes that the lay and medical evidence of record does not show disability that more nearly approximates that which warrants the assignment of a 100 percent disability rating for any time during the appeal period.  See 38 C.F.R. § 4.7 (2013).  

Specifically, the evidence of record does not show the Veteran to have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he does not have symptoms such as grossly inappropriate behavior, persistent danger of hurting self or others, or other symptoms of a similar severity.  The Board recognizes that some records suggest that the Veteran has some tangential thought processes and difficulties in that area.  In addition, he reports seeing images of concentration camp victims who talk to him and ask why he did not reach them more quickly.  He also has reported intermittent suicidal ideation and has had to have his gun taken away from him due to his wife's fear that he would use it on himself.  The Veteran's wife and others have described how the Veteran would not regularly bathe or change his clothing without direction from her.  He also has noted disorientation as to time and is somewhat disoriented as to place.  Finally, the Veteran has some memory loss, to include those he knows but has not seen for some time.  However, he retains memory for the names of close relations and his own name, although he has on some occasions called his current wife by the name of his first wife.  The Veteran's psychological and psychophysiological symptoms clearly affect his ability to perform certain activities of daily living, such as grooming; however, they do not preclude such activities in all circumstances.

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 70 and 100 percent ratings would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychophysiological symptoms do not cause total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational impairment, the evidence indicates that he has been retired for many years from his work in the shipping canvas industry.  Statements from his brother-in-law indicate that the Veteran still desires to work on occasion, but that he is not able to do so because of his age.  The Board finds it extremely significant that the lay statements of the Veteran's wife and brother-in-law do not allege that the Veteran is unable to work due to his service-connected PTSD.  Moreover, the VA examiners of record have consistently determined that the Veteran's symptoms result in occupational and social impairment with deficiencies in most areas, such as work, but not in total occupational and social impairment.  In addition, the Veteran has indicated that although he had some disputes with clients while he was working he considered himself to have been successful in employment.  In light of the foregoing, the Board does not find the Veteran to have total occupational impairment.

Moreover, the Board does not find the Veteran to have total social impairment.  Although he does have significant social isolation, he maintains a good relationship with his wife and brother-in-law.  Indeed, he has stated on multiple occasions that he would not know what to do without his wife and some of his expressions of suicidal ideation have come in the context of worry about his wife's health.  Although many of the Veteran's friends have passed away he does report having a couple of friends.  To the extent that the Veteran does not get along with his wife's friends, such does not demonstrate total social impairment.  During his VA examinations, the Veteran has been found to be friendly and responsive and, of even greater significance, the VA examination reports of record have consistently concluded that the Veteran does not have total social and occupational impairment.  

The Board has considered the Veteran's GAF scores that have ranged between 45 and 55 during the appellate time period.  Such findings are consistent with the Veteran's reported symptoms that demonstrate moderate to severe impairment due to his PTSD symptoms, as noted by multiple VA examiners.  Such findings are consistent with the Veteran's current 70 percent PTSD rating.

Thus, the Veteran does not have total social and occupational impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in multiple areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating.  While the Veteran may have some of the criteria listed under the DC for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 70 percent is not warranted for any time during the appeal period.  See Hart, 21 Vet. App. at 505.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including anxiety, depression, nightmares, intrusive memories, avoidance behavior, sleep impairment, concentration problems, hypervigilance, diminished interest, disorientation to time and somewhat as to place, problems with personal hygiene, memory loss, and feelings of detachment.  The current 70 percent rating contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 70 percent for PTSD is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


